Citation Nr: 1807361	
Decision Date: 02/05/18    Archive Date: 02/14/18

DOCKET NO.  10-13 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial compensable rating for myofascial pain syndrome.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from March 2002 to March 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Oakland, California, Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection for myofascial pain syndrome and assigned a 0 percent rating, effective March 20, 2008.  The Veteran appeared at a May 2015 hearing before the undersigned Veterans Law Judge at the RO.  A hearing transcript is of record.  In October 2015 and April 2017, the Board remanded the claim to the RO for development.  


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim.  

The Board's April 2017 Remand requested that the Veteran be scheduled for a VA examination to determine the current severity of the service-connected myofascial pain syndrome.  The requested VA examination was not scheduled.  A June 2017 notation in the record states that "DBQ FIBROMYALGIA -cancelled (VETERAN FAILED TO RSVP)."  The November 2017 Supplemental Statement of the Case indicates that the Veteran failed "to respond to the request to schedule you for a VA examination."  The Board observes that the record is devoid of documentation reflecting that the Veteran was provided with actual notice of a scheduled examination.  The examination cannot be cancelled based on a lack of response from the Veteran to a request for availability.  The examination must be scheduled, and the Veteran notified of the date, time, and location of the scheduled examination, to provide the Veteran the opportunity to attend.  The Veteran is hereby informed that it is his responsibility to report for any scheduled examination and that failure to attend a scheduled examination could result in the denial of the claim.  38 C.F.R. § 3.655 (2017).  The Agency of Original Jurisdiction's compliance with the Board's remand instructions is neither optional nor discretionary.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination conducted by an appropriate physician to assist in determining the current nature and severity of service-connected myofascial pain syndrome.  The written examination notice provided to the Veteran should be incorporated into the record.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  The examiner should:

(a)  State whether the myofascial pain syndrome requires continuous medication for control or is manifested by episodic symptoms with exacerbations that are often precipitated by environmental or emotional stress or overexertion.  

(b)  Specifically address the impact of the myofascial pain syndrome on the Veteran's vocational pursuits.  

2.  Then readjudicate the claim on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans 



Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).  



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).  

